Name: 93/542/EEC: Commission Decision of 11 October 1993 on the Community's financial contribution to programmes for the control of organisms harmful to plants and plant products in the French overseas departments for 1993 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  cultivation of agricultural land;  environmental policy;  EU finance;  management
 Date Published: 1993-10-23

 Avis juridique important|31993D054293/542/EEC: Commission Decision of 11 October 1993 on the Community's financial contribution to programmes for the control of organisms harmful to plants and plant products in the French overseas departments for 1993 (Only the French text is authentic) Official Journal L 264 , 23/10/1993 P. 0053COMMISSION DECISION of 11 October 1993 on the Community's financial contribution to programmes for the control of organisms harmful to plants and plant products in the French overseas departments for 1993 (Only the French text is authentic)(93/542/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (1), as amended by Commission Regulation (EEC) No 3714/92 (2), and in particular Article 11 thereof, Whereas Commission Decision 93/522/EEC (3) defines what measures are eligible for Community financing as regards programmes for the control of organisms harmful to plants and plant products in the French overseas departments, the Azores and Madeira; Whereas agricultural production conditions in the French overseas departments call for particular attention, and action must be taken or stepped up as regards crop production, and in particular its phytosanitary aspects; Whereas the action to be taken or stepped up on the phytosanitary side is exceptionally costly; Whereas the programme of action is to be presented to the Commission by the relevant French authorities; whereas the programme specifies the objectives to be achieved, the measures to be carried out, their duration and their cost so that the Community may contribute to financing them; Whereas the Community's financial contribution may cover up to 60 % of eligible expenditure, protective measures for bananas being excluded; Whereas the provisions of this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 The Community's financial contribution to the official programme for the control of organisms harmful to plants and plant products in the French overseas departments presented for 1993 by France is hereby approved. Article 2 The official programme is made up of four sub-programmes: 1. a sub-programme drawn up for the department of Guadeloupe in five parts: - reinforcement of the work of the FDGCEC (Departmental Federation of Anti-Crop Pest Groups), - control of yam anthracnose, - a fruit-fly survey, - the establishment of flower quarantine facilities; 2. sub-programme drawn up for the department of Guiana in six parts: - the establishment of a phytosanitary observation and surveillance network, - reinforcing the work of anti-crop pest groups, - development of control methods for harmful nematodes, - publication of a phytosanitary products compendium, - a preliminary study on fruit flies, - manioc and control; 3. sub-programme for the department of RÃ ©union in four parts: - the establishment of a phytosanitary analysis unit, - pesticide residue analysis, - fruit-fly control, - reinforcement of the resources of the FDGCEC; 4. sub-programme for the department of Martinique in five parts: - development of detection methods for harmful organisms, - development of integrated control in market gardens, - a fruit-fly survey, - reinforcement of the resources of communal anti-crop pest groups, - establishment and operation of a pesticide residue analysis laboratory. This programme applies to the period ending 31 December 1993. Article 3 The Community contribution to financing the programme, covering a part of the financing of eligible actions as defined by Commission Decision 93/522/EEC, is limited to 60 % maximum of the real eligible expenditure and is set for 1993 at ECU 1 052 300 out of a total expenditure of ECU 1 781 300 (VAT excluded). The schedule of programme costs and their financing is set out in Annex I. Should the total eligible expenditure presented by France for 1993 be less than the forecast amount of ECU 1 781 300, the Community's contribution shall be reduced proportionately. All the expenditure forecasts are given in ecu at 1993 prices. For 1993, the ECU rate shall be fixed and the rate that shall be applied shall be that prevailing on 1 June 1993, namely ECU 1 = FF 6,588490. Article 4 An advance of ECU 631 380, amounting to 60 % of the Community contribution, shall be paid to France. Article 5 The Community assistance shall be for eligible action in connection with operations covered by the programme for which provisions have been enacted in France for which the necessary financial resources have been specifically committed at the latest during a period running from a date six months before the date of notification of this Decision to 31 December 1993. The final date for payments in connection with these operations shall be 1 June 1994, and non-compliance with time limits without justification of delay shall occasion loss of entitlement to Community financing. Article 6 Specific provisions relating to the financing of the programme, provisions on compliance with Community policies and the information to be supplied to the Commission by the Member State are set out in Annex II. Article 7 Public contracts in connection with investments covered by this Decision must be awarded in compliance with Community law, in particular the Directives coordinating procedures for awarding public works and supply contracts, and Articles 30, 52 and 59 of the Treaty. Article 8 This Decision is addressed to the French Republic. Done at Brussels, 11 October 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 356, 24. 12. 1991, p. 1. (2) OJ No L 378, 23. 12. 1992, p. 23. (3) OJ No L 251, 8. 10. 1993, p. 35. ANNEX I FINANCIAL TABLE FOR 1993 "(ECU '000) "" ID="01">Guadeloupe> ID="02">143,6> ID="03">96,4> ID="04">240,0> ID="05">179,5> ID="06">127,2> ID="07">306,7> ID="08">323,2> ID="09">223,6> ID="10">546,8 "> ID="01">Martinique> ID="02">192,9> ID="03">183,8> ID="04">376,7> ID="05">75,4> ID="06">70,7> ID="07">146,1> ID="08">268,3> ID="09">254,4> ID="10">522,7 "> ID="01">Guiana> ID="02">113,7> ID="03">89,5> ID="04">203,2> ID="05">80,1> ID="06">3,6> ID="07">83,7> ID="08">193,7> ID="09">93,2> ID="10">286,9 "> ID="01">Reunion> ID="02">242,8> ID="03">157,8> ID="04">400,6> ID="05">24,3> ID="06">0,0> ID="07">24,3> ID="08">267,1> ID="09">157,8> ID="10">424,9 "> ID="01">Total > ID="02">693,0> ID="03">527,5> ID="04">1 220,5> ID="05">359,3> ID="06">201,5> ID="07">560,8> ID="08">1 052,3> ID="09">729,0> ID="10">1 781,3 "> ANNEX II I. PROVISIONS ON THE IMPLEMENTATION OF THE PROGRAMME A. Provisions on the financial implementation 1. The Commission's intention is to establish real cooperation with the authorities responsible for the implementation of the programme. In line with the programme these authorities are those indicated below. Commitment and payments 2. France guarantees that, for all action co-financed by the Commission, all public and private bodies involved in its management and implementation shall keep accounts in standard form of all transactions in order to facilitate monitoring of expenditure by the Community and the national authorities responsible for surveillance. 3. The initial budgetary commitment shall be based on an indicative financial plan; this commitment shall be made for one year. 4. The commitment will be made when the decision approving assistance is adopted by the Standing Committee on Plant Health under the procedure mentioned in Article 16a of Council Directive 77/93/EEC (1). 5. Following commitment a first advance of not more than 60 % of the amount committed may be made. 6. The balance of the amount committed is paid as two equal payments, each of 20 % of the total amount committed. The first part of the balance is paid upon presentation to the Commission of an interim report of activity. The second and final part of the balance is paid upon presentation to the Commission of the detailed total expenditure made and of the final report activity. Autorities responsible for the implementation of the programme - Central administration: MinistÃ ¨re de l'agriculture et de la pÃ ªche Direction gÃ ©nÃ ©rale de l'alimentation Sous-direction de la protection des vÃ ©gÃ ©taux 175 rue du Chevaleret 75646 PARIS CEDEX 13 - Local administration: - Guadeloupe: MinistÃ ¨re de l'agriculture et de la pÃ ªche Direction de l'agriculture et de la forÃ ªt Jardin botanique 97109 BASSE TERRE CEDEX - Martinique: MinistÃ ¨re de l'Agriculture et de la pÃ ªche Direction de l'Agriculture et de la forÃ ªt Jardin Desclieux BP 642 97262 FORT DE FRANCE CEDEX - Guiana: MinistÃ ¨re de l'agriculture et de la pÃ ªche Direction de l'agriculture et de la forÃ ªt CitÃ © Rebard Route de Baduel BP 746 97305 CAYENNE CEDEX - RÃ ©union: MinistÃ ¨re de l'agriculture et de la pÃ ªche Direction de l'agriculture et de la forÃ ªt Parc de la Providence 97489 SAINT DENIS DE LA REUNION 7. The actual expenditure incurred shall be notified to the Commission broken down by type of action or sub-programme in a way demonstrating the link between the indicative financial plan and expenditure actually incurred. If France keeps suitable computerized accounts this will be acceptable. 8. All payments of aid granted by the Commission under this Decision shall be made to the authority designated by France, which will also be responsible for repayment to the Commission of any excess amount. 9. All commitments and payments shall be made in ecu. Financial schedules for Community support frameworks and amounts of Community aid shall be expressed in ecu at the rate fixed by this Decision. Payment shall be made to the following account: MinistÃ ¨re du budget Direction de la comptabilitÃ © publique Agence comptable centrale du TrÃ ©sor 139 rue de Bercy 75572 PARIS CEDEX 12 No 47598. Financial control 10. Inspections may be carried out by the Commission or the Court of Auditors should it so request. France and the Commission shall immediately exchange all relevant information in regard to the outcome of an inspection. 11. For three years following the last payment relating to the assistance the authority responsible for implementation shall keep available to the Commission all documentary evidence of expenditure incurred. 12. When it submits applications for payment France shall make available to the Commission all official reports relating to supervision of the measures in question. Reduction, suspension and withdraw of aid 13. France and the recipients of aid shall declare that Community funds are used for the intended purposes. If implementation of a measure appears to require only part of the financial assistance allotted the Commission shall immediately recover the amount due. In cases of dispute the Commission shall examine the case within the partnership framework, asking France or the other authorities designated by France for implementation of the measure to submit their comments within two months. 14. The Commission may reduce or suspend aid for a measure if the examination confirms the existence of an irregularity, in particular of a substantial modification affecting the nature or conditions of implementation of the measure for which approval by the Commission has not been sought. Recovery of undue payments 15. All sums unduly paid must be reimbursed to the Commission by the designated authority indicated in point 8. Interest may be levied on sums not reimbursed. If for any reason the designated authority indicated in point 8 does not reimburse the Community, France shall pay the amount to the Commission. Prevention and detection of irregularities 16. The partners shall observe a code of conduct drawn up by France in order to ensure that any irregularity in the provision of the assistance programme is detected. France shall ensure that: - suitable action is taken in this area, - any amount unduly paid as a result of an irregularity is recovered, - action is taken to prevent irregularities. B. Monitoring and assessment I. Monitoring Committee 1. Establishment Independent of the financing of this action, a Monitoring Committee for the operational programme shall be set up by France and the Commission. It shall review implementation of the programme every three months and, in appropriate cases, propose any adjustments required. 2. The composition, operation and frequency of meetings of the Committee shall be decided within three months of its establishment. 3. Competence of Monitoring Committee The Committee: - shall have as its general responsibility the satisfactory progress of the operational programme towards attainment of the objectives set. Its competence shall embrace the programme measures within the limits of the Community aid granted. It shall keep watch on respect for the regulatory provisions, including those on eligibility of operations and projects, - shall, on the basis of information on the selection of projects already approved and implemented, reach an opinion on application of the selection criteria set out in the operational programme, - shall propose any action required to accelerate implementation of the programme in the light of the information furnished periodically by the interim monitoring and assessment indicators, - may, in agreement with the Commission representative(s), adjust the financing plans within a limit of 15 % of the Community contribution to a sub-programme or measure for the entire period, or 20 % for any year, provided that the total amount scheduled in the operational programme is not exceeded. Care must be taken to see that the main objectives of the operational programme are not thereby compromised, - shall give its opinion on the adjustments proposed to the Commission, - shall issue an opinion on technical assistance projects scheduled in the operational programme, - shall give its opinion on draft annual implementation reports, - shall report regularly to the Standing Committee on Plant Health on the progress of the programme and expenditure incurred, at least twice a year. II. Monitoring and assessment of the operational programme during the implementation period( continuous monitoring and assessment) 1. The national agency responsible for implementation shall also be responsible for continuous monitoring and assessment of the operational programme. 2. Continuous monitoring means an information system on the state of progress of the programme. Continuous monitoring will cover the measures contained in the operational programme. It involves reference to the financial and physical indicators structured so as to permit assessment of the correspondence between expenditure on each measure and predefined physical indicators showing the degree of realization. 3. Continuous assessment of an operational programme will involve analysis of the quantitative results of implementation on the basis of operational, legal and procedural considerations. The purpose is to guarantee correspondence between measures and programme objectives. Implementation report and scrutiny of operational programmes 4. France shall notify to the Commission, within three months of adoption of the operational programme, the name of the authority responsible for compilation and presentation of the annual implementation report. Three months after its appointment this authority shall present to the Commission a proposal for standard presentation of implementation reports. The annual report on the present programme will be presented by the competent authority to the Commission and to the Standing Committee on Plant Health before 31 March 1994. On the basis of the information therein France will be able if appropriate to apply for a new programme for future years. 5. The Commission may jointly with France call in an independent assessor who shall, on the basis of the continuous monitoring, carry out the continuous assessment defined at 3 above. He may submit proposals for adjustment of the sub-programmes and/or measures, modification of the selection criteria for projects, etc., in the light of difficulties encountered in the course of implementation. On the basis of monitoring of management he shall issue an opinion on the administrative measures to be taken. To guarantee the assessor's impartiality the Commission will not pay the entire cost of employing him. III. Retrospective assessment of economic impact The final report shall contain a concise evaluation of the entire programme (degree of achievement of physical and qualitative objectives and of progress accomplished). A first assessment of the immediate phytosanitary and economic impact should be made on the basis of the indicators agreed. C. Information and publicity In the framework of this action, the agency appointed as responsible for the programme shall ensure that it is adequately publicized. It shall in particular take action to: - make potential recipients and professional organizations aware of the possibilities offered under the programme measures, - make the general public aware of the Community's role in the programme. France and the agency responsible for implementation shall consult the Commission on initiatives envisaged in this area, possibly through the Monitoring Committee. They shall regularly notify the Commission of information and publicity measures adopted, either by an annual report or through the Monitoring Committee. The national legal provisions on confidentiality of information shall be complied with. II. COMPLIANCE WITH COMMUNITY POLICIES Community policies applying in this field must be complied with. The operational programme shall be implemented in accordance with the provisions on coordination of and compliance with Community policies. The following information must be supplied by France. 1. Award of public contracts The 'public contracts' (1) questionnaire must be completed for: - public contracts above the ceilings set by the 'supplies' and 'works' Directives that are awarded by contract-awarding authorities as defined in these Directives and are not covered by the exemptions specified therein, - public contracts below these ceilings where they constitute components of a single piece of work or of uniform supplies of a value above the ceiling. By 'a single piece of work' is meant a product of building or civil engineering works intended in itself to fulfil an economic or technical function. The ceilings at present in force are as follows: - Supplies: - ECU 200 000 for public contracts not covered by the GATT Agreement, - ECU 130 000 for contracts covered by that Agreement; - Works: - ECU 100 000 until the adoption of national transposition measures for the new Council Directive 89/440/EEC (2) raising the ceiling to ECU 5 000 000. Questionnaires duly completed for each contract awarded must be sent by the national authority: - either at the time when the aid application is forwarded by the Member State, if all the contracts have already been awarded at the time when the aid application is drawn up, by the authority/authorities concerned. 2. Protection of the environment (a) General information: - description of the main environmental features and problems of the region concerned, giving a description of the important conservation areas (sensitive zones), - a comprehensive description of the major beneficial and harmful effects that the programme, given the investments planned, is likely to have on the environment, - a description of the action planned to prevent, reduce or offset any serious harmful effects on the environment, - a report on consultations with the responsible environmental authorities (opinion of the Ministry of the Environment or its equivalent) and, if there were any such consultations, with the public concerned. (b) Description of planned activities For programme measures liable to have a significantly harmful effect on the environment: - the procedures which will be applied for assessing individual projects during implementation of the programme, - the mechanisms planned for monitoring environmental impact during implementation, assessing results and eliminating, reducing or offsetting harmful effects. (1) OJ No L 26, 31. 1. 1977, p. 20. (2) Notice C(88) 2510 to the Member States, on monitoring of compliance with procurement rules in the case of projects and programmes financed by the Structural Funds and financial instruments (OJ No C 22, 16. 1. 1989, p. 3). (3) OJ No L 210, 21. 7. 1989, p. 1.